Citation Nr: 0317385	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 2000 to 
November 2001.  

The present matter arises on appeal before the Board of 
Veterans' Appeals (Board) from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The veteran failed to report for 
a scheduled August 2002 RO hearing.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In a letter dated in March 2003, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claim and what evidence he was responsible for obtaining.  
However, the United States Court of Appeals for the Federal 
Circuit has determined that such notice was inadequate 
because it limited the time period for submitting necessary 
evidence to 30 days rather than the statutorily mandated one 
year.  Disabled American Veteran's v. Principi, 327 F. 3d 
1339 (Fed. Cir. 2003).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The veteran was provided a VA examination in October 2001 and 
diagnosed with insulin-dependent diabetes mellitus.  The 
examination report did not reflect discussion of all the 
applicable rating criteria for diabetes mellitus under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2002).  VA 
outpatient treatment records in March and April 2002 reflect 
the veteran's continued treatment for diabetes mellitus.  
While these records do not reflect that the veteran's 
condition has changed since his examination in October 2001, 
the Board does not find the evidence of record sufficient by 
which to evaluate the veteran's disability.  Therefore, a new 
examination is warranted.  

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should inform the veteran that 
he has one year from March 17, 2003, to 
respond to the Board's VCAA letter.  

2.  Thereafter the RO should afford the 
veteran a medical examination, preferably 
by an endocrinologist, to assess his 
service-connected diabetes mellitus.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should address how many insulin 
injections the veteran's diabetes 
requires each day; whether the diabetes 
requires regulation of activities and, if 
so, in what respect; whether the veteran 
has had any episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider; 
whether the veteran has experienced 
progressive loss of weight and strength 
due to diabetes and, if so, to what 
extent; and whether the veteran has other 
complications of diabetes.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


